EXHIBIT 10.16

 

COMPENSATORY ARRANGEMENTS OF EXECUTIVE OFFICERS AND DIRECTORS

 

On January 22, 2016, the Compensation Committee (the "Committee") of the Board
of Directors (the "Board") of inTEST Corporation (the "Company") recommended and
the Board unanimously approved (i) a compensation plan for our executive
officers Messrs. Matthiessen, Regan and Pelrin, and (ii) grants of restricted
stock to our independent directors.  The details of this compensation plan and
these restricted stock grants were previously filed on our Current Report on
Form 8-K filed on January 28, 2016, and are incorporated herein by reference.
The annual salary of Alyn Holt, our Executive Chairman, remains at $180,180.

In addition, each of our executive officers receives our standard benefits
package. Messrs. Matthiessen, Regan, and Pelrin are also parties to Change of
Control Agreements with us that provide for the payment of certain benefits upon
the executive's termination of employment following a change of control, as
defined therein.

Directors who are not also our officers (each a "non-employee director")
currently receive an annual retainer of $25,000 (Steven J. Abrams, Esq., Joseph
W. Dews IV and William Kraut). Non-employee members of the Executive Committee
are paid an additional annual retainer of $15,000 (Mssrs. Abrams and Dews) and
the Lead Independent Director is paid an additional annual retainer of $10,000
(Mr. Kraut). The chairmen of the committees of the Board are paid an additional
annual fee as follows: the Chairman of the Audit Committee is paid an additional
annual fee of $20,000 (Mr. Kraut); the Chairman of the Compensation Committee is
paid an additional annual fee of $10,000 (Mr. Dews); and the Chairman of the
Nominating and Corporate Governance Committee is paid an additional annual fee
of $10,000 (Mr. Abrams).